      Case 1:19-cr-00561-LAP Document 108 Filed 07/22/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                               19 Cr. 561 (LAP)
     -versus-
                                                     ORDER
STEVEN DONZIGER,

                 Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     Before the Court is Mr. Donziger’s letter requesting

“copies of any and all invoices submitted by Seward & Kissel” --

the law firm with which the special prosecutors are affiliated

-- “to the Southern District of New York for compensation for

work performed and expenses incurred th[is] case.”           (Dkt. no.

93, Ex. A.)     After receiving a copy of Mr. Donziger’s letter,

the Court directed the parties to give their views on the

propriety of the invoice request.       (Dkt. nos. 93, 96.)      In his

submission, Mr. Donziger contends, among other things, that

disclosure is justified by the presumption of public access to

criminal proceedings and the principles outlined in United

States v. Suarez, 880 F.2d 626 (2d Cir. 1989).         (Dkt. no. 102.)

In response, the special prosecutors agreed to disclose the

total amount and hourly rates paid to their firm but object to

disclosing the invoices on grounds that disclosure “would reveal

ongoing work of the prosecutors.”       (Dkt. no. 95, 106.)



                                    1
      Case 1:19-cr-00561-LAP Document 108 Filed 07/22/20 Page 2 of 4



    The Court agrees that Suarez is on point.          In Suarez, a

newspaper company intervened in a criminal case to obtain copies

of Criminal Justice Act (“CJA”) forms approving government

payments for court-appointed counsel and other services for the

defendants.   The district court ordered that the forms be

disclosed, and the Court of Appeals affirmed, explaining that “a

presumption of public access” applies to “documents filed in

connection with criminal proceedings” and that “the public has a

qualified First Amendment right of access to the CJA forms after

payment has been approved.”      Suarez, 880 F.2d at 630-31.        In so

holding, the Court of Appeals emphasized that the public right

of access to criminal proceedings “is not absolute” and must be

weighed against the risk of prejudice to the litigants,

including, among other things, the risk of improperly disclosing

trial strategy or violating work-product protection.          Id.      Those

risks were minimal in Suarez, however, given the “narrow” scope

of the requested information, which covered only “barebones

data” addressing “who was paid, how much and for what services,”

but not granular descriptions of legal work that is often

included in attorney billing time sheets.        See id.1


1
     The Court notes that Suarez, unlike this case, involved the
disclosure of billing forms used for a CJA appointment rather
than a Fed. R. Crim. P. 42(a)(2) appointment. For present
purposes, that is a distinction without a difference. That the
billing documents at issue here are slightly different from
those involved in Suarez does not mean they fall outside the
                               Continued on following page . . .

                                    2
      Case 1:19-cr-00561-LAP Document 108 Filed 07/22/20 Page 3 of 4



    Having reviewed samples of Seward & Kissel’s prior invoices

for the special prosecutors’ work on this case, the Court

concludes that disclosure in line with what the Court of Appeals

approved in Suarez is appropriate.       For each paid invoice, the

special prosecutors shall disclose (i) the invoice cover sheet

showing the billing totals; (ii) the page of the billing

statement showing “Total Hours,” “Total Services,” “Total

Disbursements,” and “Total Amount Due,” and redacting any other

information from that page, including any itemized time entries

or narrative descriptions, as that information risks improperly

revealing the prosecution’s strategy before trial and thus falls

outside the public right of access; and (iii) the final page of

the invoice showing the hours, rates, and amount attributable to

each individual lawyer.     To the extent the special prosecutors

have concerns that producing the invoices in the fashion

outlined above would threaten disclosure of trial strategy or




. . . Continued from previous page.
reach of the presumption of public access. See, e.g., N.Y.
Civil Liberties Union v. N.Y.C. Transit Auth., 684 F.3d 286, 297
(2d Cir. 2012) (noting that the presumption applies to aspects
of criminal cases “including judicial records such as videotapes
of defendants; pretrial suppression hearings; plea agreements
and plea hearings; information on the payment of court-appointed
counsel; bail hearings; live voir dire proceedings; and
sentencing hearings” (internal citations omitted)).



                                    3
         Case 1:19-cr-00561-LAP Document 108 Filed 07/22/20 Page 4 of 4



would otherwise result in prejudice, they may apply to the Court

for appropriate relief.


SO ORDERED.

Dated:     July 22, 2020             ______________________________
           New York, New York          LORETTA A. PRESKA, U.S.D.J.




                                       4
